Citation Nr: 0703099	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 1955 rating decision which granted service connection 
for amputation of the right fifth finger and assigned a 
noncompensable evaluation, effective on May 7, 1955.  

2.  Entitlement to an effective date prior to December 30, 
2003, for a 10 percent rating for the service-connected 
amputation of the right fifth finger.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1953 to May 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the RO.  

In his Notice of Disagreement, received by the RO in December 
2004, the veteran raised contentions to the effect that there 
was clear and unmistakable error in a rating decision issued 
by the RO in August 1955.  In that decision, the RO had 
granted the veteran's claim for service connection for 
amputation of the right fifth finger and had assigned a 
noncompensable rating effective on May 7, 1955.  

This claim has not been certified to the Board on appeal or 
otherwise developed for appellate purposes.  

However, after reviewing the record, the Board finds that it 
has jurisdiction over the clear and unmistakable error issue 
and it will be considered with the current appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  

Accordingly, it is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  




FINDINGS OF FACT

1.  On December 30, 2003, the RO received the veteran's claim 
for a compensable rating for his service-connected amputation 
of the right 5th finger.  

2.  There is no competent evidence of an ascertainable 
increase in the symptoms associated with the veteran's 
amputation of the right fifth finger during the year prior to 
December 30, 2003.  

3.  In April 2004, the RO raised the schedular rating for the 
veteran's amputation of the right fifth finger from 
noncompensable to 10 percent, effective December 30, 2003.  



CONCLUSION OF LAW

An effective date prior to December 30, 2003, the date of the 
claim for increase, for the award of a 10 percent rating for 
amputation of his right fifth finger is not assignable. 38 
U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.400(o)(1) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an effective date prior to December 30, 2003, for a 
compensable rating for his service-connected amputation of 
the right fifth finger.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

On December 30 2003, the RO received the veteran's claim for 
a compensable rating for amputation of the right fifth 
finger.  

In a March 2004 letter, the RO informed the veteran that in 
order to establish an increased rating for amputation of the 
right fifth finger, the evidence had to show that such 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following: (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In the subsequent Statement of the Case, the RO notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

In regard to VA's duty to assist the veteran in the 
development of his claim, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006), as to the need for 
notification that an effective date for the award of benefits 
will be assigned if service connection is awarded.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an effective date prior to 
December 30, 2003, for a 10 percent rating for his service-
connected amputation of the right 5th finger.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
foregoing claim.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an effective date prior to December 30, 
2003, for a 10 percent rating for his service-connected 
amputation of the right 5th finger. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of that 
issue.  


II.  Facts and Analysis

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

However, the mere presence of medical evidence does not 
establish an intent on the part of the veteran to seek 
service connection.  The veteran must have asserted the claim 
expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).  

By a rating action in August 1955, the RO granted the 
veteran's claim of service connection for amputation of the 
right fifth finger.  However, the RO found that it was 
asymptomatic and therefore, assigned a noncompensable rating, 
effective May 7, 1955, the date after the veteran's 
separation from service.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  

Therefore, those decisions became final under the law and 
regulations then in effect.  38 U.S.C. § 4005 (1952); 
Veterans Regulation No. 2(a), pt. II, par. III, Department of 
Veterans Affairs Regulation 1008 (effective January 25, 1936 
to December 31, 1957); 38 C.F.R. § 19.153 (1966).  

The veteran's claim for an increased rating for his 
amputation of the right fifth finger was received by the RO 
on December 30, 2003.  

In its April 2004 rating action, the RO raised the veteran's 
rating for amputation of the right fifth finger to 10 
percent, effective date of December 30, 2003.  

The veteran contends that he should have an earlier effective 
date because the symptoms currently associated with the 
amputation of his right fifth finger were present prior to 
that date.  

The applicable law and regulations, however, tie the 
effective date for an increased rating to the date of the 
receipt of the application for such an increase.  

Thus, in order to obtain an effective date prior to December 
30, 2003, the veteran would have had to have submitted a 
claim for increase prior to that time, or he would have had 
to demonstrate an increase in disability during the year 
prior to that claim.  

Between the time of that denial and December 30, 2003, there 
is simply no evidence of any communication which could even 
be construed as an informal clam for an increased rating for 
amputation of the right fifth finger.  

Moreover, there is no competent evidence of record that that 
there was an ascertainable increase in disability during the 
year prior to December 30, 2003.  

Thus, even if the current manifestations had been present for 
many years, the date of the receipt of the claim controls.  
The law is dispositive of the issue; and, therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



ORDER

An effective date prior to December 30, 2003, for a 10 
percent rating for amputation of the right fifth finger is 
denied.  



REMAND

By a rating action on August 1, 1955, the RO granted the 
veteran's claim for service connection for amputation of the 
right fifth finger and assigned a noncompensable rating, 
effective May 7, 1955, the date after the veteran's 
separation from service.  

In its April 2004 rating action, the RO increased the 
veteran's rating for that disability to 10 percent, effective 
December 30, 2003.  

In his Notice of Disagreement, the veteran contended that the 
manifestations of his amputated right fifth finger had not 
changed since he left service.  Therefore, he maintained that 
his 10 percent rating should be retroactive to May 7, 1955.  

In so doing, he raised contentions to the effect that there 
had been clear and unmistakable error in the August 1955 
rating decision.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should undertake all indicated 
development and then adjudicate the issue 
of whether there was clear and 
unmistakable error in the August 1, 1955, 
rating action which granted service 
connection for amputation of the right 
fifth finger and assigned a 
noncompensable rating, effective on May 
7, 1955.  

If any benefits sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


